Status of Claims

	Amendment filed 06/13/2022 is acknowledged. Claims 5-7,9-14 are pending.


Abstract
	The abstract filed 06/13/2022  is acknowledged. 

ond paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5,14 and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 

G.	Claim 5 addresses a step of applying prebiotics to the model (“applying, by the control unit, to the genomic metabolic model of Lactobacillus rhamnosus the one or more prebiotics”).  While specification addresses applying certain parameters related to prebiotics (e.g., paragraphs 53,71), it is unclear how a compound, e.g., insulin, can be added to a textual representation (model).
Please clarify via clearer claim language. 
H.	Claims 5,14 are amended to specify that a composition is having a ratio of prebiotic to L. rhanmnosus .  Because “a ratio” encompasses any ratio, it is not clear what is the criteria for screening and selecting a composition. There is no indication that a composition having “a[ny] ratio’ of prebiotics to Lactobacillus rhamnosus have any relation to a composition for the production of short-chain fatty acids in the gut of an organism.  While minor details are not required in method/process claims, at least the basic step must be recited in a positive, active fashion.  Specification teaches that not any composition will be useful for the production of short-chain fatty acids: “constraints-based application is applied to the genomic metabolic model of Lactobacillus rhamnosus and the prebiotics to obtain a response matrix that describes the flux distribution that maximizes or minimizes the levels of the short chain fatty acids. (p. 15, bottom; emphasis added).  Further, in the response of 06/13/2022, p.11,  applicant acknowledges that “only specific w/w ratios of Lactobacillus rhamnosus and the one or more prebiotics are able to produce short chain fatty acids in the gut, and not all combinations are able to achieve this effect”.  Thus it is unclear what “a[ny]  ratio” is required to achieve the objective stated in the preamble. 

The claim does not set forth the conditions when the method is for obtaining a composition for the production of short-chain fatty acids in the gut of an organism.  Clarification of the metes and bounds of the claim is requested via clearer claim wording.

Applicant argues that “Thus, only the compositions comprising Lactobacillus rhamnosus with one or more prebiotics that are able to produce short chain fatty acids would be reported by said method and 'any' ratio would not be qualify”.  However, the amended language “screening the response matrix the w/w ratio of the one or more prebiotics to Lactobacillus rhamnosus; and reporting the composition for the production of short chain fatty acids” remains to read on merely screening for any ratio and selecting any composition related to any ratio. The claim does not set forth the conditions when the method is for obtaining a composition for a specific objective of production of short-chain fatty acids in the gut of an organism.  





Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  5-7,9-14 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant are directed to a process (claim 5 and claims dependent thereupon), and system (claim 14  i.e. to one of statutory categories of invention.  
.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include  generating genomic metabolic model based on chemical transformation rules and “genomic metabolic networks” (which are “mathematical reconstructions of all the known metabolic reactions occurring within Lactobacillus rhamnosus” (p. 10, top)”,  accounting the effect of prebiotics in said model to produce a dataset (response matrix), evaluating said response matrix, and producing a report of a combinations of prebiotics and Lactobacillus rhamnosus. 

The steps are able to be performed in the mind, but for the recitation of the “control unit”. Other than addressing the method as in silico and reciting  by a “control unit”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “control unit” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

 Mathematical concepts recited in the claims include extracting model from networks. The specification indicates that the “metabolic networks” are a mathematical reconstructions of all the known metabolic reactions occurring within Lactobacillus rhamnosus” (p. 10, top); thus generating networks and utilizing the mathematical information therein is a mathematical concept.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  




Step 2A Prong Two.



The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.



The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

In the instant case, the judicial exception is not integrated into a practical application because the claim only recites providing information about a composition having an undefined ratio of prebiotics to Lactobacillus rhamnosus.  

The “control unit” addressed in the claims is  essentially a black box designed to perform the recited function, does not provide distinguishing structural characteristics of a particular machine and is viewed as a generic computer running a particular software


Obtaining parameter data is a pre-solution activity directed to aspects of the information being analyzed.

Claim 14 addresses a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including processor and display unit that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept. 
Although dependent claims may limit the scope of the abstract idea to which the independent claims are directed, their character remains unchanged, especially given that these dependent claims provide no insight to improvements in computer functionality beyond what one would expect from using a generic computer as a tool in performing the scheme as claimed. None of these claims add anything significantly more to transform the abstract idea.

Response to arguments
Applicant submits that steps of the method “need to be executed using computer hardware and cannot be carried out in the human mind”.  In response, all the steps are able to be performed in the mind, but for the recitation of the “control unit”, nothing in the claim elements preclude the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-7,9-14  are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for method of obtaining a composition having a ratio of one or more of the prebiotics to Lactobacillus, does not reasonably provide enablement for the production of composition with a particular effect of “production of short chain fatty acids in the gut of the organism “.
	The breath of the claims encompass composition comprising any prebiotics mixed at any ratio with any component of Lactobacillus rhamnosus. Specification acknowledges that production of fatty acids can be actually reduced by the compositions designed by the method:  the claimed “application is applied to the genomic metabolic model of Lactobacillus rhamnosus and the prebiotics to obtain a response matrix that describes the flux distribution that maximizes or minimizes the levels of the short chain fatty acids. (p. 15, bottom; emphasis added). Likewise, Wong et al. (J Clin Gastroenterol. 2006 Mar;40(3):235-243) teach that the rate and amount of short fatty acid production depends on the species and amounts of microflora present in the colon.  Further, prior art teaches that production of fatty acids critically depend both on the nature of particular prebiotics and their ratio to components of Lactobacillus rhamnosus, or may not be effected at all by a composition of prebiotics and Lactobacillus rhamnosus. See van Zanten et al. (“The Effect of Selected Synbiotics on Microbial Composition and Short-Chain Fatty Acid Production in a Model System of the Human Colon. PLoS ONE 7(10): e47212, 1-11); Underwood et al. (J Pediatr Gastroenterol Nutr. 2009 February ; 48(2): 216–225).  ).  Further, applicant acknowledges that only certain combinations are able to achieve the desired effect: in the response of 06/13/2022,  applicant acknowledges on p. 11 that  “only specific w/w ratios of Lactobacillus rhamnosus and the one or more prebiotics are able to produce short chain fatty acids in the gut, and not all combinations are able to achieve this effect.”  

   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.   

Response to arguments
Applicant argues that the claims are “limited to only those compositions that are able to produce short-chain fatty acids in the gut of an organism” .  In response, there is no limitation in the claim language 
applying, by the control unit, to the genomic metabolic model of Lactobacillus rhamnosus the one or more prebiotics; 
obtaining, by the control unit, a response matrix describing the flux distribution of the one or more short chain fatty acids based on the applying; 
screening the response matrix, by the control unit, the w/w ratio of the one or more prebiotics to Lactobacillus rhamnosus  

that would limit to  “only those compositions that are able to produce short-chain fatty acids in the gut of an organism”.  Examiner agrees with applicant’s statement on p. 11-12 that “a composition comprising any ratio of one or more prebiotics to Lactobacillus rhamnosus would not be able to achieve this effect.”


Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is reiterated herein:

Slizewska et al. (FEMS microbiology letters, 2019 Vol. 366, No. 13., 1-14) teach synbiotics impact on short-chain fatty acids production in sows.

 van Zanten et al. (“The Effect of Selected Synbiotics on Microbial Composition and Short-Chain Fatty Acid Production in a Model System of the Human Colon. PLoS ONE 7(10): e47212, 1-11) describe a study wherein  37 potentially prebiotic carbohydrates were investigated for their ability to enhance the growth of the widely used and well studied probiotic bacteria Lactobacillus acidophilus NCFM and Bifidobacterium animalis subsp. lactis Bl-04. Eight synbiotic combinations were selected for further analysis in the colonic model; NCFM combined with isomaltulose, cellobiose, raffinose or endo-1,3-b-D-glucanase hydrolyzed oat b-glucan, and Bl-04 combined with melibiose, xylobiose, raffinose or maltotriose. Performance in the four-stage model of the human colon inoculated with human fecal samples was evaluated with respect to growth stimulation of the probiotic strains by qPCR and production of short-chain fatty acids, investigated by gas chromatography. To obtain quantitative information of the effects of synbiotics on the modified ratio of Bacteroidetes/ Firmicutes, qPCR was applied for determination of microbial numbers.  The selected combinations showed potential as synbiotics as they were able to support growth of the probiotic bacteria, affect the microbial composition, observed by a shift in the modified ratio of Bacteroidetes/Firmicutes, and shift the metabolic activity levels of the microbiota, demonstrated by an increase in concentrations of short chain fatty acids.  The effects of the synbiotics on composition and activity of the microbiota remain to be confirmed by human trials.


Conclusion.
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb